Case 2:20-cv-11604-VAR-APP ECF No. 21, PageID.605 Filed 02/02/21 Page 1 of 9




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


 TANAYIAH HOWELL, et al.,
                                          Case No. 19-13518
      Plaintiff(s),
                                          Honorable Victoria A. Roberts
      v.

 NATIONAL UNION FIRE INSURANCE
 COMPANY OF PITTSBURGH, PA,

      Defendant.

 CONSOLIDATED WITH:


 TANAYIAH HOWELL,
                                          Case No. 20-11604
      Plaintiff,
                                          Honorable Victoria A. Roberts
      v.

 GREYHOUND LINES, INC. and
 GERALD SNYPE,

      Defendant(s).

             ORDER GRANTING DEFENDANTS’ MOTION TO
      DISMISS AS TO TANAYIAH HOWELL [ECF Nos. 48 and 20]

I.   INTRODUCTION

     Defendants in the above-captioned cases – National Union Fire

Insurance Company of Pittsburgh, PA, Greyhound Lines, Inc., and Gerald
Case 2:20-cv-11604-VAR-APP ECF No. 21, PageID.606 Filed 02/02/21 Page 2 of 9




Snype (“Defendants”) – move to dismiss as to Tanayiah Howell pursuant to

Fed. R. Civ. P. 37 and 41 and the inherent powers of the Court. [ECF No.

48 in Case No. 19-13518; ECF No. 20 in Case No. 20-11604].

      For the reasons below, the Court GRANTS Defendants’ motions and

DISMISSES Howell’s claims WITH PREJUDICE.

II.   BACKGROUND

      The above-captioned cases – consolidated for discovery – involve

automobile negligence and personal injury protection benefits claims in

which Howell alleges personal injury arising from a bus accident on

October 16, 2018.

      Throughout this litigation, Howell and her attorney have repeatedly

failed to comply with Court orders and the Federal Rules of Civil Procedure.

Howell’s most recent conduct related to her deposition caused Defendants

to file the underlying motion.

      During a telephone status conference on September 15, 2020, the

Court granted Howell’s request to attend her September 18, 2020

deposition via Zoom – over Defendants’ objections. The Court addressed

some of Defendants’ concerns regarding the use of Zoom for Howell’s

deposition both orally during the phone conference and in a subsequent

order. The Court ordered that Howell’s counsel must make certain that


                                     2
Case 2:20-cv-11604-VAR-APP ECF No. 21, PageID.607 Filed 02/02/21 Page 3 of 9




Howell has appropriate computer equipment and computer connections to

participate in her deposition via Zoom – and must test all equipment with

Howell before the deposition to ensure the deposition would occur without

problems.

      Howell and her counsel failed to come anywhere near complying with

these requirements. The video deposition was repeatedly interrupted due

to technical issues with wi-fi and equipment, and it ended with Howell

sitting in a stairwell and then in a car using a tablet that ran out of power.

      The parties agreed to reconvene on November 5, 2020, with Howell

present at U.S. Legal but in a separate quarantined room by herself. On

this date, Howell again failed to bring any of the documents that were the

subject of her deposition notice – offering the excuse that she had not been

able to get them because she had been at the hospital for the previous

three days with her ailing son. Defense counsel offered to adjourn the

deposition, but Howell declined stating that her mother was at the hospital

with her son.

      When defense counsel asked her to confirm the identity of her ill

child’s father and her relationship with him during the time of the accident

underlying her claims, Howell responded “Yeah, can we just do this another

time? I don’t want this shit.” She then left the room and the building –


                                       3
Case 2:20-cv-11604-VAR-APP ECF No. 21, PageID.608 Filed 02/02/21 Page 4 of 9




approximately 21 minutes after the deposition started. Assuming that

Howell left to return to her son’s hospital bedside, counsel agreed to

reconvene the deposition within three weeks.

      Notably, however, Howell’s son was not in the hospital; that was a

blatant lie under oath.

      Investigators retained by Defendants took photographs of Howell

leaving the U.S. Legal building on November 5, 2020 at the same time she

stormed out of her deposition. Per the photographs and the investigators’

report, Howell left the deposition and returned to her car – where her son

and daughter were waiting for her along with Howell’s alleged caregiver.

Howell then drove her kids and purported caregiver – who allegedly cares

for Howell 12 hours per day – to a gas station and then home.

      Despite the agreement to reconvene Howell’s deposition within three

weeks of November 5, 2020, Howell’s counsel has not provided any dates

on which to reconvene her deposition.

      Defendants filed the underlying motion to dismiss on January 8,

2021. The time for Howell to oppose the motion has passed, and Howell

has not filed a response.

      Moreover, Howell’s counsel failed to attend a show cause hearing via

video conference on January 29, 2021.


                                      4
Case 2:20-cv-11604-VAR-APP ECF No. 21, PageID.609 Filed 02/02/21 Page 5 of 9




III.   ANALYSIS

       Defendants move the Court to rely upon either its inherent powers or

Federal Rules of Civil Procedure 37(b)(2)(A) or 41(b) to dismiss this case

for Howell and her attorney’s contumacious conduct.

       The Court has the authority to impose sanctions – up to and including

dismissal – under its inherent power:

       A district court may impose sanctions pursuant to its inherent
       authority to control the litigants before it and to guarantee the
       integrity of the court and its proceedings. Courts may exercise
       their inherent authority to sanction a party who has acted in bad
       faith, vexatiously, wantonly, or for oppressive reasons, or who
       has engaged in conduct that was tantamount to bad faith.

Ndoye v. Major Performance LLC, No. 15-380, 2017 WL 822110, at *10-11,

*14 (S.D. Ohio Mar. 1, 2017) (dismissing plaintiff’s claims with prejudice

under its inherent power upon finding that her persistent lies throughout the

proceedings and misconduct had “egregiously subverted the integrity of the

judicial process” such that “no sanction short of dismissal would adequately

serve the goals of punishment and deterrence”) (internal citations and

quotation marks omitted).

       Pursuant to Fed. R. Civ. P. 37(b)(2)(A), the Court also has the power

to dismiss an action – among other possible sanctions – if a party fails to

comply with a discovery order. Similarly, Fed. R. Civ. P. 41(b) provides the

Court authority “to dismiss an action for failure of a plaintiff to prosecute the

                                        5
Case 2:20-cv-11604-VAR-APP ECF No. 21, PageID.610 Filed 02/02/21 Page 6 of 9




claim or to comply with the Rules or any order of the court.” Schafer v. City

of Defiance Police Dep’t, 529 F.3d 731, 736 (6th Cir. 2008).

      However, “dismissal of a claim for failure to prosecute is a harsh

sanction which the court should order only in extreme situations showing a

clear record of contumacious conduct by the plaintiff.” Id. (citation omitted).

The Court must consider the following four factors in deciding whether to

dismiss a party’s lawsuit as a sanction:

      (1) whether the party’s failure is due to willfulness, bad faith, or
      fault; (2) whether the adversary was prejudiced by the
      dismissed party’s conduct; (3) whether the dismissed party was
      warned that failure to cooperate could lead to dismissal; and (4)
      whether less drastic sanctions were imposed or considered
      before dismissal was ordered.

Id. at 737 (quoting Knoll v. AT & T, 176 F.3d 359, 363 (6th Cir. 1999)).

“Although typically none of the factors is outcome dispositive, . . . a case is

properly dismissed by the district court where there is a clear record of

delay or contumacious conduct.” Id. (citation omitted).

      A.    The First Two Factors: Willfulness, Bad Faith, or Fault and
            Prejudice to Defendants

      The first two factors weigh significantly in favor of dismissal.

“To support a finding that a plaintiff’s actions were motivated by willfulness,

bad faith, or fault under the first factor, the plaintiff's conduct ‘must display

either an intent to thwart judicial proceedings or a reckless disregard for the


                                        6
Case 2:20-cv-11604-VAR-APP ECF No. 21, PageID.611 Filed 02/02/21 Page 7 of 9




effect of [her] conduct on those proceedings.’” Schafer, 529 F.3d at 737.

Howell has been “stubbornly disobedient and willfully contemptuous.”

Harmon v. CSX Transp., Inc., 110 F.3d 364, 368 (6th Cir. 1997). Her

deliberate falsehoods and willful disregard of Court orders have not only

thwarted proceedings, they have “subverted the integrity of the judicial

process.” See Ndoye, 2017 WL 822110, at *11.

      As to the second factor, Howell’s misconduct has prejudiced

Defendants. Prejudice is shown when the opposing party is not only

“unable to secure the information requested, but . . . was also required to

waste time, money, and effort in pursuit of cooperation which [plaintiff] was

legally obligated to provide.” See Harmon, 110 F.3d at 368. Howell has

cost Defendants money, wasted their time, and prevented them from

securing the information they need – and are entitled to obtain – in defense

of her claims.

      B.    Factor Three: Prior Warning of Possible Dismissal

      “[W]ith regard to the third factor, the [Sixth Circuit] . . . explained that

where a plaintiff has not been given notice that dismissal is contemplated, a

district court should impose a penalty short of dismissal unless the derelict

party has engaged in ‘bad faith or contumacious conduct.’” Harmon, 110

F.3d at 367. While the Court has not warned Howell that her misconduct


                                        7
Case 2:20-cv-11604-VAR-APP ECF No. 21, PageID.612 Filed 02/02/21 Page 8 of 9




could lead to dismissal, Howell has unquestionably engaged in bad faith

and contumacious conduct. Additionally, there can be no argument that

Howell was recently put on notice that the Court was contemplating the

dismissal of her complaint since Defendants filed a motion to dismiss

nearly one month ago. See Harmon, 110 F.3d at 368. Nevertheless, since

that filing, Howell has continued her contumacious conduct; she failed to

respond to the motion, failed to contact Defendants to schedule the

continuation of her deposition, and failed to appear at the January 29 show

cause hearing.

      Moreover, even if Howell was not warned that dismissal is a

possibility, this factor is less relevant “where the conduct at issue is not

merely contestable, but in contravention of basic notions of fairness. . . . A

party does not need formal notice to know that . . . misrepresentations may

lead to dismissal.” Fharmacy Records v. Nassar, 248 F.R.D. 507, 530

(E.D. Mich. 2008). Thus, even if this factor does not weigh in favor of

dismissal, it is not dispositive against dismissal. See id.

      C.    Factor Four: Lesser Sanctions

      The Court has considered less drastic sanctions but finds that no

sanction less than dismissal would adequately punish Howell’s egregious

misconduct and deliberate misrepresentations. The failure to impose less


                                       8
Case 2:20-cv-11604-VAR-APP ECF No. 21, PageID.613 Filed 02/02/21 Page 9 of 9




drastic sanctions before dismissal is not fatal. Harmon, 110 F.3d at 368

(“We have never held that a district court is without power to dismiss a

complaint, as the first and only sanction….”).

      “The importance of accurate and truthful discovery to the civil justice

system cannot be overstated.” Ndoye, 2017 WL 822110, at *14 (citation

omitted). Howell’s deliberate falsehoods and repeated failure to comply

with Court orders and the Federal Rules of Civil Procedure have thwarted

these proceedings and undermined the integrity of the judicial process.

Given the seriousness of Howell’s misconduct, dismissal is appropriate and

necessary. No sanction short of dismissal would adequately serve the

goals of punishment and deterrence and adequately protect the integrity of

the pretrial process. See id.; Schafer, 529 F.3d at 738.

IV.   CONCLUSION

      The Court GRANTS Defendants’ motions to dismiss and DISMISSES

these cases as to Howell WITH PREJUDICE.

      IT IS ORDERED.
                                          s/ Victoria A. Roberts
                                          Victoria A. Roberts
                                          United States District Judge
Dated: February 2, 2021




                                      9
